PER CURIAM.
The state challenges the sentences imposed in four circuit court cases which were based on a single guidelines scoresheet prepared pursuant to Rule 3.702, Florida Rules of Criminal Procedure, the rule implementing the 1994 revised sentencing guidelines. While the 1994 revised sentencing guidelines control the offenses committed in 1994 (Leon County Circuit Court cases numbered 94-221 and 94-848), section 921.001(4)(b)2, Florida Statutes (1994 Supp.), the guidelines in effect prior to January 1, 1994 control the other two cases (Leon County Circuit Court cases numbered 92-4098 and 93-232). Heath v. State, 656 So.2d 527 (Fla. 1st DCA 1995). Accordingly, the sentences imposed in circuit court cases 92-4098 and 93-232 are VACATED, and the cause is REMANDED for preparation of a corrected scoresheet based on the applicable sentencing guidelines and for resentencing thereunder. The remaining sentences, circuit court cases 94-221 and 94-848, are AFFIRMED.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
MICKLE, BENTON and VAN NORTWICK, JJ., concur.